Citation Nr: 0734154	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-03 278	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  In a January 2006 decision, the Board denied the 
claim for entitlement to service connection for bilateral 
hearing loss.  

The veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in May 2007, the Court ordered that the 
motion for remand be granted and remanded the part of the 
Board's decision denying service connection for bilateral 
hearing loss for proceedings consistent with the Joint Motion 
for Remand (Joint Motion) filed in this case.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, the Board issued a decision on January 5, 2006, 
which denied the issue of entitlement to service connection 
for bilateral hearing loss.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in May 2007, the Court 
set aside the Board's January 2006 decision regarding this 
issue and remanded the case to the Board.  However, the Board 
notes that the May 2007 Court order did not actually vacate 
the Board's decision.  Nevertheless, the Board considers 
vacatur of the portion of the January 5, 2006, Board decision 
that denied entitlement to service connection for bilateral 
hearing loss inherent to the May 2007 Court Order.

Accordingly, the portion of the January 5, 2006, Board 
decision addressing the issue of entitlement to service 
connection for bilateral hearing loss is vacated.  A new 
decision is being simultaneously rendered on that matter, and 
that decision will be entered as if the January 5, 2006, 
Board decision had never been issued. 


ORDER

The January 5, 2006, Board decision denying entitlement to 
service connection for bilateral hearing loss is vacated.





	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


